Order entered September 10, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-00970-CV

         CTMI, LLC, MARK BOOZER AND JERROD RAYMOND, Appellants

                                             V.

      RAY FISCHER AND CORPORATE TAX MANAGEMENT, INC., Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-11-08088-K

                                         ORDER
      Appellees’ first unopposed motion to extend time to file appellees’ motion for rehearing

is GRANTED. The motion for rehearing is now due October 4, 2013.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE